Title: To George Washington from Caesar Rodney, 13 July 1780
From: Rodney, Caesar
To: Washington, George


					
						Sir,
						Dover [Del.] 13th July 1780.
					
					I heretofore informed you that the several Matters recommended by your Excellency and the Committee of Co-operation, as well as those recommended by Congress were laid before the General Assembly, and since they adjourned wrote your Excellency how far they had complied with the several Requisitons, but I find by your Letter of the 30th Ulto I have not been sufficiently explicit with Respect to filling up the State Regiment to the Number of 504 Rank and File. I am sorry to inform you that the Legislature have no[t] otherwise complied therewith than by appointing Persons within the State to the Recruiting Service, owing, as I am informed by some of the Members, to the Regiment’s being to the Southward.
					I have appointed the Officers and issued Orders for assembling the Regiment directed to be raised from the militia of this State, and am in Expectation that they will be at the Place of Rendezvous by the Time assigned in your Letter of the 30th Ulto; however I am of Opinion that the great Bounties given for men to fill this will effectually prevent our recruiting in future the State-Regiment, which I am persuaded is of much more Importance.
					You will find by the Act for furnishing Suppl⟨ies⟩ of Provisions, Forage &c., the General Assembly have invested me with certain Powers for the more speedy obtaining the same, which Powers your Excellency may be assured I shall vigorously and steadily exert for the Good of the Service. I am, Sir, with every Sentiment of Esteem & Respect, Your Excellency’s most obedient humble Servant
					
						Cæsar Rodney
					
				